 In theMatter of RUDOLPH AND' CHARLESKuDILE, CO-PARTNERS DOINGBUSINESS UNDER THE NAME OFKUDILEBROS.HASBROUCk HEIGFITSDAIRYandMILKDRIVERS & DAIRY EMPLOYEESLOCAL UNIONNo.680,A. F. of L.Case No. C-1660.-Decided November 206, 1940Jurisdiction:dairy industry.Unfair Labor PracticesInterference, Restraint, and Coercion:anti-union statements ; interrogation con-cerning nn ion. activities, threats to discharge employees joining union; grant-ing unrequested pay raise ; procuring new route drivers' agreements ; suggestingat employees'meeting 'formation of "company" union ; interference withselection of grievance committee ; refusing to allow authorized representativesbe present at an employees' meeting; inducing employees to sign distortedstatement concerning events at an employees' meetingDiscrimination:discharges for union activitiesRemedial Orders:reinstatement and back pay.-Practice and Procedure:complaint amended by striking allegations of 8 (5)violation upon request, without objection, of union.Mr. Alba*B. Martin,for the Board.Mr. Albert S. Gross,of Hackensack, N. J., for the respondent.Mr. Lawrence TV. 111cGinley,of Hackensack, N. J., andMr. ThomasT. Parsonnet,of Newark, N. J., for the Union.Mr. Ben Law,of counsel to the Board.-DECISIONANDORDERSTATEDrENT OF THE CASE11Upon charges and amended charges duly filed by Milk Drivers& Dairy Employees Local Union #680, affiliated with the AmericanFederation of Labor, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Second Region (New York City), issued its complaint, datedOctober 19, 1939, against Rudolph and Charles Kudile, co-partnersdoing business under the- name of Kudile Bros., Hasbrouck HeightsDairy, Hasbrouck Heights, New Jersey, herein.called the respondent,alleging that the respondent had engaged in and was engaging ,in28 N. L. R. B., No. 20.116 RUDOLPH AND CHARLES KUDILE117unfair labor practices affecting commerce within the meaningof Section 8 (1), (3), and(5) and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat. 449, herein-called the Act.Copies of the complaint and accompanying notice of hearing wereduly served upon the respondent and upon the Union.Concerning the unfair labor practices, the complaint, as amendedat the opening of the hearing,alleged in substance:(1) that the re-spondent discharged Peter Plaskon and Herman Schroers on or aboutMay 19, 1939, because they had joined and assisted the Union; (2)that on or about May 20, 1939, , and at all times thereafter, the re-spondent refused to bargain collectively with the Union as the ex-clusive bargainingrepresentative of its employees in an appropriatebargaining unit; and (3) that the respondent, by the above acts,.and, from about May 1, 1937,by warning employees to refrain frommembership in the Union, by threatening them with discharge orother reprisals if'they became or remained, members thereof, and bymaintaining surveillance over them and-the activities of the Union,interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On or about October 27, 1939, the respondent filed its answer tothe complaint denying, that it hid committed the unfair labor prac-tices alleged therein and specifically alleging that it is not engagedin commerce within the meaning of the Act and is not subject to thejurisdiction of the Board.Pursuant to notice,a hearing was held at Newark,New Jersey,from June 10 to 15, 1940, inclusive, before Peter F. Ward, the. TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel and the Union by its president.All parties participated in the hearing and were accorded full oppor-tunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues:During the course of thehearing, the'Trial Examiner reserved decision on motions by therespondent to dismiss the complaint for lack of jurisdiction and tostrike certain testimony.In his Intermediate Report, discussedbelow, the Trial Examiner denied these two motions.Also dur-ing the course of the hearing, the Trial Examiner granted a motionby the Board to conform the pleadings to the proof and made vari,ous rulings upon other motions and upon objections to the admis-sion of evidence.The Board has reviewed all of the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings, are herebyaffirmed.After theclose of the hearing abriefwas submitted to the Trial Examiner by counsel for therespoident. .118DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 23, 1940, the Trial Examiner filed an IntermediateReport, copies of which were duly served upon the respondent and theUnion, finding that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (3) and (5) and Section 2 (6) and (7) of the Act.Herecommended,inter alia,that the respondent cease and desist fromengaging in unfair labor practices; that it offer to Herman Schroersand Peter Plaskon immediate and'full reinstatement to their formerpositions without prejudice to their seniority and other rights andprivileges; that it make whole the above-named employees for anyloss of pay suffered by them by reason of the respondent's discrimi-nation in regard to their hire and tenure of employment; and that,upon request, it bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit.On September 7, 1940, the respondent filed exceptions to the Inter-mediate Report and to the record, and a request for oral argumentbofore the Board in Washington.On October 10, 1940, counsel forthe Union filed a request that it be allowed to withdraw its chargesthat the respondent had violated and was violating Section 8 (5) ofthe Act.Pursuantto notice served upon the respondent and the Union, ahearing for the purposeof oralargument was held before the BoardinWashington, D..C., on October 22, 1940.The respondent andtheUnion were represented by counsel and participated in' theargument.During the hearing the Union renewed its request thatit be permitted to withdraw its charges in so far as they alleged thatthe respondent had violated Section 8 (5) of the Act., The respond-ent stated that it had no objection to such withdrawal.The Boardhereby grants the request of the, Union that its charges of a violationby the respondent of Section 8 (5) of the Act be withdrawn andhereby amends its complaint by striking therefrom the allegationthat the respondent has committed and is committing unfair laborpractices within the meaning of Section 8 (5) of the Act.The Board has considered the respondent's exceptions to the Inter-mediate Report and its brief submitted to the Trial Examiner, and,save as the exceptions are consistent with the findings of fact, con-clusionsof law, and order set forth below, finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following :1Counsel for the Union explained during oral argument before the Board in Washing-ton,D C, that the Unionwished to withdraw its charges with respect to Section 8 (5)of the Act because it has signed with various milk dealers in New Jersey.a territory-wideagreement which prohibits it from signing with any dairy a contract covering a bargain-ing unit consisting only of milk drivers.The complaintin the instant case alleges that thedriver-salesmen(milk drivers)employed by the respondent,exclusive of supervisoryemployees, constitute an appropriate unit. 'RUDOLPH AND -CHARLES ' KUDILEFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, since on or about January 1, 1935, a co-partnershipdoing business under the name and style of Kudile Bros. HasbrouckHeights Dairy, is engaged in the purchase, sale, and distributionof dairy products. Its principal office and place of business is inthe city of Hasbrouck Heights, Bergen County, New Jersey.All of the dairy products handled by the respondent are sold anddistributed by it in New Jersey in and around Hasbrouck Heights.Of the products so sold and delivered, between 95 per cent and 97per cent (consisting of bottled milk, cream, buttermilk and jarcheese), valued at about $180,000 annually, are purchased by therespondent from the Middleto\vn Milk and Creamery Company,whose dairy is located at Slate Hill, New York.- The respondentrequires from 450 to 475 cases of bottled milk and cream per dayfrom the Middletown Milk and Creamery Company. Such require-ments are trucked daily from that company's plant at Slate Hill,New York, to the respondent's dairy at Hasbrouck Heights, NewJersey, by a co-partnership composed of H. L. and F. McBride, whoare engaged as contract carriers and licensed by the Interstate Com-merce Commission.As contract carriers in interstate commerce, theMcBride Company in its transactions with the respondent engages infull time service one truck driver and one truck and two trailers.Aloaded trailer is delivered from Slate Hill, New York, to HasbrouckHeights, New Jersey, each evening and the other trailer is trans-ported with empty cases from Hasbrouck Heights to Slate Hill,New York, daily.About 70 per cent of the milk and cream bottlesused in this service are owned by the respondent.The MiddletownMilk and Creamery Company has an office in Newark, New Jersey,and the respondent transacts its business with that company throughthat office.The respondent also purchases dairy products valued at about$2,000 annually from the Raritan Valley Farms, Summerville, NewJersey.Such products are produced in New Jersey. In addition,the respondent purchases from concerns in the State of New York fordistribution in New Jersey 200 to 250 pounds of butter and 200 to250 dozen eggs per month and very small quantities of Boscul.2 Thevalue of the butter, eggs, and Boscul handled by the company doesnot appear.a Bosculis a chocolate drink preparation. 120DECISIONSOF-NATIONAL 'LABOR RELATIONS BOARDII.THE 'ORGANIZATION INVOLVEDMilk Drivers and Dairy Employees Local Union # 680 is a labororganization affiliatedwith the American Federation of Labor. Itadmits to membership route drivers,-9 route riders, and yard and plantworkers employed by the respondent.III. TH9 UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion(1)The organization of the UnionThe first attempt of the Union to organize the employees of therespondent occurred during the latter part of May or the first partof June 1937 when it caused a number of circulars urging organiza-tion to be distributed among them.Peter Plaskon, a route driver,testified that upon his arrival for work one morning he found onesuchcircularin his truck and that when he returned from his route hehad a discussion with Charles Kudile, - one of the copartners, con-cerning the circular.According to Plaskon, Kudile asked himwhether or not he knew who distributed the circulars and whenPlaskon replied that he did not know Kudile said, "If I find out whopassed those circulars around he will be fired immediately."WalterO'Neill, also a route driver, testified that about the same time CharlesKudile asked him -if he knew who was distributing the circulars.According to O'Neill, he replied that he did not know and Kudilethen asked him if he ever met with Lawrence McGinley, an em-ployee of the Borden Dairy,' who was then, or was soon thereafter tobecome, president of the Union.O'Neill answered that McGinleyhad urged him to join the Union, but without success.Kudile thenvolunteered that he could not afford to pay union wages and O'Neillended the discussion protesting that he had had nothing to do withthe` Union.Charles Kudile testified, but did not, deny or otherwise explainthe testimony of Plaskon and O'Neillas setforth above.We find,as did the Trial Examiner, that their accounts of the events in Mayor June of 1937 are substantially correct.Within two weeks after thecircularsmentioned above were distributed, the respondent volun-tarily granted the route drivers a raise in pay from $35 to $37 perweek. In so far as it appears from the record, none of the employeeshad requested such a raise in pay._Route drivers are also referred to In the record as "route salesmen" and "milk drivers."It is their duty to deliver milk from the respondent's plant to its customers. RUDOLPH AND CHARLES-KUDILE121It is the`custom of milk dealers in the community wherein 'therespondent operates its-business to require 'the route drivers to ' exe-cute a written contract upon being employed and to give security,either in cash or by a surety,bond, for the faithful performance ofduties having to do with the collection and accounting for the pro-ceeds,from the sale of milk and other related products.All milkdrivers employed by the respondent were on or before- January 21,1939, under contracts known as "drivers agreements."Such agree-ments generally provided that the drivers deposit the sum of $200as security to cover possible shortagesin their remittances of collec-tions from customers.-During the month of January 1939,the route drivers employedby the Terwilliger-Wakefield Dairy, located at or near Hackensack,New Jersey,went out on strike.Plaskon testified that about themiddle of January, Rudolph Kudile, one of the copartners,told himand a group of other employees that he(Kudile)had just spokenby telephone with Mr. Wakefield of the Terwilliger-Wakefield Dairyand that Wakefield had informed him that, "Some of the fellowswith the Union said that Kudile Bros. were next."Herman Schroers,a route driver, testified that during the Terwilliger-Wakefield strikeRudolph Kudile asked him if he knew anything about it and that,when he replied he did not, Kudile stated, "It is not going to do themany good because they will never have a union in there." Schroersalso testified that Rudolph Kudile subsequently said to him,"Wake-field told me that he was told Kudile Bros. was going to be next on-the list."Walter O'Neill testified that in January 1939 he sawCharlesKudile with a newspaper clipping concerning the strikereferred to and that the latter remarked to him that the men engagingin it were fools andwouldlose their jobs.-Both Charles and Rudolph Kudile denied making the remarks at-tributed to them by Plaskon, O'Neill,and Schroers,as discussedabove, or any other similar remarks.The Trial Examiner did notcredit their denials.We-find that the testimony of Plaskon,O'Neill,and Schroers on this issue is substantially correct.On or about January 21,1939, soon after the Terwilliger-Wakefieldstrike, the respondent submitted to each of its route drivers a newform of contract and urgedthat it besigned.All of theroute driverscomplied.The new contracts were made to cover a term of three'years with the provision that the respondent could extend the term foran additional three years.They also provided for a raise in the payof route drivers to $40 per week. In so far as the record shows, noneof the route drivers had requested a new contract or a raise in--pay.Both Schroers and Plaskon testified that after all -the contracts hadbeen signed Charles Kudile stated to a group of route drivers, "now 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDlet the Union try to come in." Charles Kudile denied having madeany such statement.The Trial Examiner did not credit his denial.We find that Charles Kudile made the statement attributed to himby Plaskon and Schroers.I-Early in April 1939 a number of the route drivers decided toundertake to organize the respondent's employees.With this objec-tive in mind, on the night of April 11 Plaskon, Schroers, and O'Neillcalled upon Lawrence W. McGinley, president of the Union, and ad-vised him of their wishes.At McGinley's suggestion the three mensigned applications for membership in the Union that night.Mc-Ginley gave them blank applications and they agreed to go out thenext day and endeavor to get signed applications from all of the otherroute drivers.After returning from their routes and collection tours on April 12,1939, Plaskon, Schroers, and O'Neill undertook to get in touch withthe other route drivers.They first saw Gilbert E. Millington who,after signing an application, accompanied them as they made othervisits.This group succeeded in securing signed applications fromfive additional route drivers and from two other employees.Theyalso called on Adrian Kudile, a route driver and nephew of theKudile brothers.Adrian Kudile refused to sign an applicationat the time of the visit, but, according to Schroers, expressed his will-ingness to attend a meeting of the Union scheduled for the eveningof April 13, 1939.Plaskon notified each of the route drivers whosigned an application of the meeting to be held the following evening.(2)The calls on union applicantsIt is undisputed that immediately after Plaskon, Schroers, O'Neill,and Millington left his home early' in the evening of April 12, 1939,Adrian Kudile informed ,Charles and Rudolph Kudile of the visitand its purpose.Adrian Kudile testified, that he told his uncles,"that these fellows told me that it is no use not to sign because mostof the fellows have already signed up, and they said that, `even if wewould have to keep the routes in, we will get the Union."'Afterreceiving the foregoing information from Adrian Kudile, one or bothof the Kudile brothers, on the night of April 12, called at the homesof at least five drivers who had signed applications for membershipin the Union.At about 9: 00 p. m. Rudolph Kudile alone called upon WalterO'Neill who gave substantially the following account of the visit.Kudile asked, "What seems to be the trouble, Walter? . . . what didyou join the Union for?"When O'Neill replied that he joined be-cause the rest of the men had, Kudile said that the respondent could RUDOLPH AND CHARLES- KUDILE123not afford to pay union wages and insisted that there must be someother reason.O'Neill then remarked that he thought Charles Kudilehad been too harsh in disciplining the men.Rudolph Kudile asked,"Did he ever bother you?" O'Neill admitted that he had not andKudile left after suggesting, "Walter, try to think it my way.Afterall, I have been all right."Both of the Kudiles appeared at the home of Peter Plaskon atabout 10: 00 or 10: 30 p. in.According to Plaskon's account of thevisit, which follows, they told him that they understood he had joinedthe Union.Plaskon admitted that he had.Rudolph Kudile thenasked him which of the other employees had also signed.Plaskonreplied that he did not know.Rudolph Kudile then stated, "Don'tlie to me because I know every move you made from the time youleft the dairy."Plaskon replied, "Certainly I am allowed to do whatI want on my own time." Rudolph Kudile then advised him, "Don'tdo anything you are going to be sorry for."The Kudile brothers called upon Herman Schroers, between 10:30and 11:30 p. in. the same evening. Schroers' version of their visitfollows.They first-asked him if he had joined the Union and headmitted that he had.They then asked him who else had joined.Schroers said that he did not know.One of the brothers then stated,"Well, we know who all signed up.We have got somebody out inthe car who knows everybody that signed." The Kudiles askedSchroers ifs he had the applications and he replied that he did not.They then asked him where the applications were; Shroers said thathe did not know.-Around 11: 00 p. in. the Kudiles appeared at the home of AlbertCarbone, a route driver who had signed an application for member-ship in the Union, and asked him if he intended to'take his routeout in the morning.They left when he told them that he did.William Gonzales,' a route driver who had signed an applicationfor membership in the Union, was visited by the Kudiles at about12:30 o'clock on the morning of April 13.They asked him if heintended to go out with his route later in the day.Gonzales replied,that lie did and asked why they wished to know. The Kudilesanswered that it was "because of what was going on." They theninquired as to who had approached him.Gonzales refused to sayand the Kiidiles informed him that they knew anyway.Charles and Rudolph Kudile testified in substance that theyunderstood from what Adrian Kudile told them on the evening ofApril, 12, 1939, that ,a number of the drivers were not going to taketheir routes out the following morning.They insisted at the hearing4Both Carbone and Gonzales were called as witnesses by the respondent and were inits employ at the time of the hearing. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat their only purpose in making the night calls mentioned -abovewas 'to determine if this was true and that no other matters werediscussed with any of.the men visited.Under thecircumstances, andview of the fact thatthe TrialExaminer did not believe their testi-mony, we do not credit the explanationgiven by theKudile brothers.We find that the accountsgiven by O'Neill,Plaskon, Schroers, Gon-zales, and Carbone with respect to the visitspaid them bythe Kudilebrothers are substantially correct as related above.It is clear thatthe. Kudiles made special attempts to dissuadeO'Neill,Plaskon, andSchroers,the threeleaders in organizational activities among theiremployees, from continuing their efforts on behalfof theUnion, andwe so find.(3)The plant meeting on April 13, 1939When the route drivers arrived'at the respondent's plant for workat about 3:00 a. in., their usual hour,on April 13,1939, they foundboth of the Kudile brothers already there.This was an unusualoccurrence.The Kudiles alleged at the hearing that they were at theplant on the morning in question because of their belief that some ofthe men might not go to work and in order to take out some of theroutes themselves should it prove necessary to do so.'Soon after O'Neill reached the plant he was called into the officeat the direction of Charles Kudile.Part of O'Neill's uncontradicted-account of the ensuing interview follows :Well, I went into the office and Charley asked me, he says,"Well, how do you feel about it?" I says, "About what?"Hesays,"About going ahead with that."So I says;"Well, afterall,I am not the-only one," I says, "I am going in with therest of the men.As far as I am concerned,I guess it is goingthrough."So' he said to me, "Well, you know, Walter, we havetried to do the right thing."He said, "You know we will justhave to cut down the routes."He gave me the same story thatRudolph did,cut down to four or five routes,and he said, "Wewill all be out of work."According to O'Neill, after his conversation with Charles Kudilehe went out and made his deliveries.Later in the day he returned tothe plant to procure change for use on his regular collection tour.-O'Neill testified that again Charles Kudile stopped him and asked,."What seems to be the trouble with you?" O'Neill replied that hedid not like certain clauses in the route drivers' contracts and that hethought Charles had been overly severe in disciplinary matters.He'then objected to being questioned further and suggested that meet-ings of the employees should,be held once a month to permit all the -RUDOLPH AND CHARLES KUDILE125men to explain their grievances.O'Neill testified that Kudile stated,"Well, at 2:00 o'clock, be in and we will have a little meeting."At 2 p. m. on April 13, 1939, a meeting was held at the plant.'Allof the respondent's employees, with one exception, and Charles andRudolph Kudile with their attorney, Albert S. Gross, were present.Gross was- introduced by Charles Kudile and took charge of themeeting.It seems clear that at the beginning of the meeting Gross announcedthat the employees had every right to organize if they chose andthat the respondent had no objection to their doing so.He thenpraised the Kudile brothers highly as employers and, after askingthe employees present what the trouble was, suggested that if theroute drivers' contracts were at fault they could be torn up.How-ever,when one of the employees asked that he do so, the Kudilesobjected.The evidence establishes that there ensued a discussion ofvarious terms of the route drivers' contracts.O'Neill voiced hisgrievance that the contracts did not have a provision for sick leave.Schroers pointed out that, while the salary was stated at $40 perweek in the contract, it was not stated whether the workweek con-sisted of 6 or 7 days; that the respondent could change the amountof security at will; and various other similar matters.Plaskon ex-pressed his objections to certain terms of the contracts, protested thatthe meeting was entirely uncalled for, and announced that there wasto be a meeting of the Union that night.Earlier in the day employees-had informed officials of the Unionof the meeting to be held at the plant. -Accordingly, during themeeting, Lawrence McGinley and one Keber, respectively presidentand business agent of the Union, were stationed near the plant, butoff the premises, awaiting an opportunity to be called to repesent theemployees.O'Neill advised the Kudile brothers that representativesof the Union were outside and asked permission to have them comein, in view of the fact that the respondent was represented by anattorney.Gross agreed that McGinley and Keber might come in,but the Kudiles refused to give their assent to such action.O'Neillrenewed his request twice during the remainder of the meeting, butwithout, success.Both Plaskon and Schroers testified that following the discussionconcerning the route drivers' contracts, Charles Kudile- suggested tothe employees that they form a company union and select three mento serve on a grievance committee.Charles Kudile did not deny thistestimony and we find that he made such a suggestion. It is un-disputed that the Kudile brothers and Gross left the room for atime to allow the employees to take a vote upon their course of futureaction.,During the absence of these three men the employees selectedThe evidence does not clearly establish who notified the employees-about the.meeting. 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDPlaskon, O'Neill, and Percy Englehart, a route rider, to-constitutetheir grievance committee. Apparently at the same time a majority of,the employees determined not to attend the meeting of the Unionthat night.When the Kudiles and Gross returned to the meetingthey were informed of the selection of the grievance committee.Plas-kon, Schroers, and O'Neill all testified without contradiction, and wefind, that Charles Kudile immediately objected to the presence ofO'Neill and Plaskon on the committee and suggested that it be com-posed entirely of route riders.6Thereupon, as the meeting broke up,Plaskon and O'Neill were replaced by Emil Kieland and,Lloyd Bunt-ing, two route riders.At the close of the meeting, Charles Kudile asked a group ofthe employees, "Is everybody satisfied? ...Are you going to forgetall about it?O'Neill replied, "No, after all, the men [meaning theofficials ofthe Union] up there were waiting for us....They tookour applications, . . . I have signed with the Union and I think Ishould go up there and tell them about it." Charles Kudile soughtto dissuade him, saying, "Don't bother them."O'Neill, however,insisted that he should see the representatives, and Kudile furthersuggested that only one of the employees should go to-inform repre-sentatives of the Union what had occurred.Plaskon, Schroers, andO'Neill did, however, advise McGinley, president of the Union, asto what had happened at the plant meeting.All three men attendedthe meeting of the Union on the night of April 13, 1939.None ofthe other route drivers who had signed applications for membershipin the Union on April 12 went to the meeting.Soon afterthe close of the meeting of April 13 in the respondent'splant,Gross, the attorney for the respondent, causeda statementpurporting to describe what had happened at the meeting to be pre-pared.7Thereafter, this statement was submitted by the respondent6Route riders apparently have some supervisory dutiesThey also checkthe reportbooks submittedmonthly byroute drivers.The statement was as followsThis is tocertify that :(1)Thata meetingof all theemployees,numbering 24, of Kudile Bros. HasbrouckHeightsDairy, 171 Boulevard, HasbrouckHeights,New Jersey,was called on April13, 1939 for 2 p in at theaddress aforesaid,and at the request of the employees.(2)That said meeting was called for the purpose of discussing grievances betweenemployer and employees.(3)That atsaid meeting all the employees hereinafter named were present, to-gether with Charles Kudile, Rudolph Kudile,and theirattorney, Albert S. Gross.(4)That at said meeting, discussion of union affiliation was had, and the em-ployeeswere fully advised bythe employer's attorneythat they had every right toorganizeor affiliate,and no objection to same existed on the part of the employer.(5)That the employers and their representative withdrew, and a ballot was takenin secretsession after free and full discussion,as a resultof which itwas unani-mouslyconcluded that the employees'refrainfrom union affiliation(6)That thereafter,the employers and their representative rejoined the meetingand two grievancesbetween themexisting were settled to the satisfaction of theemployees,and incorporated in the contracts,hereinafter mentioned.(7)That thereexist between employers and employee individual contracts, a copyof which is annexed hereto and made a part hereof,which are to the satisfaction ofthe undersigned. RUDOLPH AND CHARLES KUDILE127to all of the employees 'present at the meeting and all of them signedit.Seven of the respondent's employees, including Schroers, testi-fied that the statement represents a reasonably accurate account ofthe meeting.Despite such testimony, it is apparent from all of theevidence that the statement does not even approximate -a completepicture of what occurred.We find that the preparation of the state-ment and the obtaining of the 'signatures thereto 'constituted anattempt by the respondent to estop the employees or anyone ih theirbehalf, from claiming that the respondent had at the meeting in-fringed upon their rights under the Act.On the basis of all the evidence, we find that by interrogatingits employees in May or June of 1937 concerning their knowledge ofactivities of the Union and by threatening to discharge any of themwho might become affiliated with it; by attempting in January 1939,through the granting of an unrequested pay -increase, the procure-ment of new route drivers' agreements, and the making of dispar-aging remarks concerning the Union, to impress upon its employeesa,belief that to joint the Union would be futile; by calling at the homesof certain of its route drivers on the night of April 12, 1939, andquestioning them concerning their union activities and affiliations,by suggesting at the meeting of its employees on April 13, 1939, thatthey form a company union ; by interfering at such meeting with'the selection of a grievance committee by its employees, by refusingto allow their authorized representatives to be present, and by other-wise warning them against any form of outside organization; andby inducing its employees to sign a statement containing an incom-plete and distorted account of what transpired at the meeting ofApril 13, 1939, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.B. The discriminatory discharges of Herman Schroers and PeterPlaskonSchroers was hired by the respondent as a route driver on July4, 1937, and was employed in that capacity until the date of hisdischarge.As_ previously set forth, Schroers was one of the leadingpromoters of union organization among the respondent's employees.He was one of the first to apply ,for membership in the Union andassisted in obtaining applications from seven other employees.Hespoke out in favor of the Union at the meeting of April 13, 1939,in the respondent's, plant and thereafter continued his activities onbehalf of and completed his membership in the Union.The evidenceestablishes that the respondent had knowledge of the foregoing.On_ May 19, 1939, the same day that it discharged Plaskon, anotheroutstanding promotor of - union organization, the respondent gave .128DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchroers written notice that he was discharged, effective asp of thatdate.The notice statedin substancethat the discharge was forfailure tocomply with the respondent's rules and the terms of theroute drivers' agreement and for failure to make proper and timely-deliveries, collections, and reports.At the hearing Charles Kudiletestifiedmore specifically that Schroers was discharged for (1)shortages in his accounts, (2) drunkenness on the job during andafter February and March of 1939, (3) "sleeping in" during Apriland May of 1939, and (4) carrying helpers against the respondent'srules.Considering first the matter of, shortages, the general rules of therespondent provided that each route driver should,turn in his routebook not later than the 5th of the month following that,in which thebook was used.The books were then checked by route riders.Eachroute rider supervised -the work to some extent and checked the booksof approximatelysix routedrivers.After the books were checkedby the route rider they went to the main office where they were againchecked by one of the Kudile brothers who in turn advised. the routedrivers as to whether or not he had -any overages or shortages for themonth.The route driver was supposed to make up any shortageswhich the above process might disclose before the '5th of the follow-ing month.The respondent introduced in evidence reports showingthe monthly shortages and overages of all of its route drivers fromJuly 1938 to April 1940.These reports; as wellas allother evidencerelevant to the matter, disclose that more often than not most ofthe drivers completed each month with either a shortage or an overage,the former being the more frequent. The respondent contendedthat it was a hard and fast rule that shortages shouldnot be allowedto remainunpaid from month to month and that discharge was thepenalty for violation of this rule.The record also contains testi-mony by a number of the respondent's employees that when a routedriver's shortage for any single month exceeded` $50 he was subjectto dismissal.Charles Kudile testified, however, that, subsequent to'the discharge of Schroers, two other route drivers ran up cumulativeshortages of $165.48 and $295.01, respectively, before being dis-charged. _ Plaskon testified without contradiction that still anotherdriver ran up a shortage totaling over $500 before being dischargedin September 1938.The respondent's regular 'report sheets for Schroers show that fromJuly 1938 to January 1939, inclusive, he had the following shortagesand overages:July-a shortage of $18.32-paid in full by August27; August-an overage of $3.46; September-a shortageof $20.33-paid in full by November 5; October-a shortage- of $15.81-paidin full by December 5; November-a shortage of $14.54-paid infull by, January 4, 1939; December-an overageof $22.11;:and for RUDOLPH AND CHARLES KUDILE129January1939-an overageof $29.The 'foregoingrecord istypicalof that of other route drivers for the same period.The respondent'scontention that Schroers was discharged by reason,inter alia,of hisshortages must therefore be based upon the records of months afterJanuary 1939.Such records show that Schroers had the followingshortages : for February $28.68, for March $44.64, for April $7.43,and for May $57.41.None of these shortages, totaling $136.24, hadbeen paid at the time of the hearing.Schroers, however, still had ondeposit with the Company security totaling $148.In considering the above record as a basis for Schroers' dischargeit should be noted that the shortage for May 1939 would not in anyevent have entered into the respondent's determination since it couldnot have been computed and was not in fact known to the respondentuntil after the discharge. - The evidence discussed below indicatesthat Schroers' shortages for February, March, and April 1939 werenot known to either the respondent or Schroersin time or under cir-cumstances such as A o make them a legitimate reason for hisdischarge.The route rider whose duty it was to check Schroers'books eachmonth 'was Lloyd Bunting.Schroers testified that ' after January1939 Bunting was so busy that he failed to check the 'former's routebook for any month.Plaskon confirmed Schroers' testimony in thisrespect.Schroers further alleged that after January he repeatedlyasked Rudolph Kudile as to the status of his accounts and each timewas informed that the reports were not yet prepared.Neither Bunt-'ing nor Rudolph Kudile denied Schroers' testimony above, althoughboth of the Kudile brothers made the vague and general allegationthat they had warned Schroers about shortages.On the basis of theforegoing we find that Schroers was unable to ascertain from therespondent the status of his monthly accounts and that the respond-ent's contention that his shortages constituteda reason forhis dis-charge is not a valid one.,The respondent's contention that Schroers was guilty of drunkennesson the job likewise appears to be without merit.Clement M. De-laney, a solicitor for the respondent, testified that he had occasionto see Schroers three or four times a week during hours of duty drink-ing to excessin a certain tavern where Delaney joined him.De-laney did not testify, however, that he reported Schroers' allegedintoxicated condition to the Kudile brothers.Charles Kudile also,testified that in February and March of 1939 he observed Schroerscoming in from his route under theinfluenceof liquor.Schroersadmitted that during his lunch period he occasionally stopped in atthe tavern mentioned by Delaneysandhad one glass ofi-beer and, aThis tavern was one of the customers on Schroers'route. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDsandwich:He-denied that he became intoxicated.The Trial Exam-iner did not credit the testimony of Delaney or Charles Kudile inthis respect, nor do we. , It would appear that if the accounts ofeither were true Schroers would have been discharged from 2 to 4months prior to May 19,'1939, since the respondent had strict rulesagainst drunkenness on the job.The respondent's additional defences that Schroers was guilty of"sleeping in" and carrying helpers 9 are not convincing. CharlesKudile testified that he had seen Schroers using helpers, but did notspecify as to when or to what extent; he also testified that duringApril and May Schroers "slept in" about twice a week. Schroers tes-tified that when he had used helpers it had been by permission of therespondent and alleged' that he had not "slept in" more than 10times in 2 years.There is considerable evidence that route driversoccasionally used helpers without permission and that "sleeping in"was not uncommon. It does not appear that the respondent has inthe past made the occasional use of helpers and occasional "sleepingin" a basis for discharge.In summary, the respondent's energetic" attempts to suppress andprevent organization among its employees reveal that it had anactive discriminatory intent as toward any of them who might en-gage in activity on behalf of the Union. Schroers was outstandingfor his efforts to organize the respondent's employees.He was dis-charged on the same day as was Plaskon who was also active onbehalf of the Union, as is discussed below.The respondent has pre-sOnted several reasons for discharging Schroers, none of which havemerit.We conclude that Schroers was discharged because of hisunion membership and activity.We find that by discharging Schroers on May 19, 1939, the respond-ent discriminated against him in regard to hire and tenure ofemployment, thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed by Section 7 of the Act.Peter Plaskonwas hired by the respondent in July 1935 as aroute driver and was employed as such until his discharge.Aspreviously set forth, he was outstandingly active on behalf of theUnion. In company with Schroers and O'Neill, he called upon Mc-Ginley on April 11, 1939, signed an application for membership in theUnion, and thereafter undertook to organize the remainder of therespondent's employees.At the meeting of April 13 in the respond-ent's plant he was the most aggressive and outspoken of all the,Itwas against respondent's rules for route drivers to make use of helpers exceptwithpermission. RUDOLPH AND CHARLES KUDILE131employees on behalfof the Union.He established and maintainedhis membership in the Union after April 13.A conversation betweenWalterO'Neill and Charles Kudile at therespondent's plant early on the morning of April 13, 1939, has beenpartlydiscussedheretofore.The subject of this conversationobviously was union organization among the respondent's employees.O'Neill testified without contradiction that during this conversationhe protested to Kudile, "Yes,but I am not the instigator of it oranything like that," and that Kudile replied,"Well, I know you arenot but I have a pretty good idea who is." O'Neill then stated thatitwas time he started out on his route,,and, according to his un-disputed account,Kudile closed the conversation saying,, "See ifyou can't talk to Pete . . .Pete is walking around here pretty cockyand I can't do nothing with him." It is clear from the foregoing,from the call made by the Kudiles at the home of Plaskon on thenight of April 12, and from the entire record, that the respondenthad knowledge of Peter Plaskon's union activities and that it wastaking active steps to discourage them.The respondent gave Plaskon written notice of discharge on May19, 1939, the same day that it discharged Schroers.The notice,effective as of the date given, gave the same general reasons for dis-charge as appeared upon the notice to Schroers.At the hearingCharles Kudile testified that Plaskon was discharged for (1) short-ages in his accounts;(2)habitually losing his route sheet; (3)grumbling and swearing;(4) tardiness and forgetting customers;and (5)carrying helpers.Records introduced in evidence show that during the last 6 monthsin 1938 Plaskon had shortages as follows:For July $19.58, paid infull by September3; for August $2.87, paid infull by September 24;for September$24.87, paid in full by November 5; for October $24.74,paid in full by December 3; for November $44.47, paid in full byDecember 30;and for December $5.07, paid in full by February 4.'Such a record is typical of those of other route drivers for the sameperiod.For January 1939 Plaskon had a shortage of $19.54 which hedid not pay in full until April 1939.For February Plaskon wasover $4.36; for March short$8.14; for Aprilshort $11.95;and forMay he was short $38.25.Plaskon's shortages for March,April, andMay of 1939 were not paid up until June 16, 1939, when they werededucted from his security of $200, the balance of such security beingreturned, toPlaskon.Unlike Schroers, Plaskon received timelynotificationas tothe status of his accounts at the end of each of themonths here under consideration.IIn view of Plaskon^s previously good record with respect tothe settlement of his accounts and all of the evidence hereinbefore413597-42-vol 28-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth concerning shortages as a basis for discharge,we are notimpressed with the respondent's contention that one of the mainreasons for Plaskon's discharge was his shortages.His shortagefor January was paid almost a month before he'was discharged.His shortage for May could not have been computed at the timeof the discharge and at such time the period allowed for paymentof April shortages had not yet expired. Thus, on May 19, 1939,Plaskon's shortage of$8.14 for March was the only one upon whichpayment was overdue.The record contains ample evidence thatsuch a minor shortage was not considered by the respondent to beadequate grounds for discharge.Charles Kudile testified that Plaskon habitually lost his route sheet,and would thereafter seek to get a duplicate from the office.Plaskonadmitted having lost his route sheet a number of times prior toJanuary 1939.There is no showing on the record that he lost itbetween that month and May 18, 1939.According to Charles Kudile,he had by the latter date already determined to dischargePlaskon.Hence the last ^ loss, occurring on May 18, cannot be con-sidered asa factor motivatingsuch determination.'Cha'rlesKudile also testified that when on May 18 he reprovedPlaskon for losing his route sheet the latter swore at him.Plaskonemphatically denied this testimony.The above conflict, whichtheTrialExaminer resolved in favor of Plaskon, need notbe determined, however, since we find, as did'the Trial Examiner,that Kudile had already decided to discharge Plaskon at the timethe alleged cursing occurred.The other evidence concerning cursingand grumbling by Plaskon is not convincing.With regard to Plaskon's alleged tardiness, Charles Kudile testi-fied without elaboration that he "used to come late in the morning."Plaskon--testified that he "slept in"only about four times a year.Kudile also alleged that customers on Plaskon's route used to call intwo or three times a week about improper deliveries and that hecarried helpers in violation of the respondent's rules. It is undis-puted that business on Plaskon's route increased contantly duringthe entire time he hadit.AlthoughDelaney, a solicitor,testifiedthat Plaskon was not responsible for this increase,it tends, in anyevent, to showthat he tookcare of deliveries with reasonable efficiency.Plaskon admitted using helpers without permission three or fourtimes a year.Under the circumsances we do not believe that hisdoing so constituted a significant factor in the respondent's deter-mination to discharge him.In summary,the respondent's discriminatory intent as againstthose of its employees active on behalf of the Union is clear.Plas-kon, like Schroers,'was a leader in the attempt to organize the re- 133tpondent's employees in the Union.The reasons given by the re-spondent for Plaskon's discharge are either unconvincing or withoutmerit in that they have not in the past been grounds for discharge.We conclude that Plaskon was discharged because of his union mem-bership and activities.We find that by discharging Plaskon on May 19, 1939, the re-spondent discriminated against him in regard to hire and tenure ofemployment, thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COM11ERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States;and tend to lead labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged, in -unfair laborpractices, we shall order it to -cease and desist therefrom, and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found- that the respondent discriminated in regard tothe hire and tenure of employment of Herman Schroers and PeterPlaskon because of their union membership and activity.We shall,-therefore, order the respondent to offer them full and anmediatereinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and priveges,and to make them whole by payment to each of them of a sum of moneyequal to the amount he would normally have earned as wages fromthe date of the discrimination against him to the date of the offerof reinstatement, less his net earnings 10 during such-period."By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and SawmillWorkersUnion,Local 1500, 8 N L R. B 440. Monies receivedforwork performed upon federal,state, county,municipal,or other work-relief projectsshall-be considered as earnings.SeeRepublic Steel Corporation v. N L. R B ,decidedby United States Supreme Court,November 12, 1940.At the oral argument before the Board in Washington,D. C , counsel for the Unionannounced that Plaskon has received temporary employment as a route rider at the rateof $54 per week with the TiltonDairy of Newark,New JerseyAs stated herein,Plaskon'sweekly wage while employedwiththe respondent was $40Counsel for the Union asked 134DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Milk Drivers and Dairy Employees Local Union #680, affili-ated with the American Federation of Labor, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Herman Schroers and Peter Plaskon, thereby discouragingmembership in Milk Drivers and Dairy Employees Local Union#680, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is enagaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Rudolph and Charles Kudile, copartners doing businessunder the name of Kudile Bros. Hasbrouck Heights Dairy,.Has-brouck, New Jersey, and its officers, agents, successors, and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Milk Drivers & Dairy EmployeesLocalUnion # 680 or any other labor organization of its employees,by discharging any of its employees, or in any other manner dis-criminating in regard to their hire and tenure of employment or any'term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidand protection as guaranteed in Section 7 of the National Labor Re-lations Act.that whatever wages Plaskon has earned while employed at the Tilton Dairy over andabove what he would have earned had he beenemployedby the respondentfor the sameperiod be not counted in determining net earningsThis request of the Union will bedenied. RUDOLPH AND CHARLES KUDILE1352.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Herman Schroers and Peter Plaskon immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights and privi-leges;(b)Make whole Herman Schroers and Peter Plaskon for any lossof pay they may have suffered by reason of respondent's discrimina-tion in regard to their hire and tenure of employment, by paymentto each of them of a sum of money equal to that which he would nor-mally have earned as wages from the date of such discriminationagainst him to the date of the offer of reinstatement, less his netearnings 11 during said period;(c)Post immediately in conspicuous places at its plant, andmaintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that therespondent will not engage in the conduct from which its is orderedto cease and desist in paragraphs 1 (a) and (b) of this Order; (2)that the respondent will take the affirmative action set forth in para-graphs 2 (a) and (b) of this Order; and (3) that the respondent'semployees are free to become or remain members of Milk Drivers &Dairy Employees Local Union # 680 and the respondent will notdiscriminate against any employee because of membership or activityin that organization;(d) Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.CHAIRMAN HARRY A.MILLIstook no part in the consideratonof the above Decision and Order.11See footnote 10,supra.